 


109 HR 3712 IH: Gas Stamps Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3712 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a program for gas stamps and to impose a windfall profits tax on crude oil, natural gas, and products thereof. 
 
 
1.Short titleThis Act may be cited as the Gas Stamps Act of 2005. 
2.Gas stampsThe Secretary of Energy shall establish a program for the equitable allocation among the States of gas stamps for distribution to individuals eligible to receive food stamps who can demonstrate a need for gasoline. The Secretary, in coordination with the Secretary of Agriculture, shall, to the extent practicable, provide for the distribution of gas stamps under this section in conjunction with the distribution of food stamps. The program established under this section shall provide for the national distribution of not to exceed $330,000,000 in each of the first 3 months after the date of enactment of this Act. 
3.Windfall profits tax on crude oil, natural gas, and products thereof 
(a)In generalSubtitle E of the Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other excise taxes) is amended by adding at the end the following new chapter: 
 
56Windfall profit on crude oil, natural gas, and products thereof 
 
Sec. 5896. Imposition of tax 
5896.Imposition of tax 
(a)In generalIn addition to any other tax imposed under this title, there is hereby imposed an excise tax on the sale in the United States of any crude oil, natural gas, or other taxable product a tax equal to the windfall profit on such sale. 
(b)DefinitionsFor purposes of this section— 
(1)Windfall profitThe term windfall profit means, with respect to any sale, so much of the profit on such sale as exceeds a 15 percent pretax rate of return. 
(2)Taxable productThe term taxable product means any fuel which is a product of crude oil or natural gas.  
(c)Liability for payment of taxThe taxes imposed by subsection (a) shall be paid by the seller. 
(d)TerminationNo tax shall be imposed under this section with respect to any sales after the date on which the Secretary certifies that $990,000,000 has been received under this section.. 
(b)Clerical amendmentThe table of chapters for subtitle E of such Code is amended by adding at the end the following new item: 
 
 
Chapter 56. Windfall profit on crude oil and refined petroleum products.. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
